I agree with Judge WERNER that corporations of the class to which the relator belongs are taxable under section 182 of the Tax Law, and I concur in all that he has said on that subject.
I do not concur in his conclusion or reasoning upon the question whether the relator should be taxed at the rate of three-quarters of a mill upon each dollar of its capital stock at its par value, or at that rate upon each dollar of its actual value. I think it should be taxed at the rate named on the par value of its capital stock, and I have expressed my reasons for this conclusion in an opinion filed in a case, decided herewith, involving the same question. (People ex rel. New York Mail  N.Transportation Co. v. Gaus, 198 N.Y. 250.) *Page 250 
The order of the Appellate Division should be reversed, the determination of the comptroller confirmed and the writ of certiorari dismissed, with costs in both courts.
CULLEN, Ch. J., HAIGHT and WILLARD BARTLETT, JJ., concur with WERNER, J.; HISCOCK and CHASE, JJ., concur with VANN, J.
Order reversed, etc.